McAULIFFE, District Judge
(Concurring in part and Dissenting in part).
Except in one respect, I am in complete agreement with the panel opinion. Because I believe an amendment to the Immigration and Nationality Act made by the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, and codified at 8 U.S.C. § 1252(a)(2)(B)®, probably eliminated this court’s jurisdiction to reinstate a lapsed period of voluntary departure in conjunction with our adjudica*60tion of a petition for review,3 and because I do not believe we are bound by any contrary panel precedent in this circuit, I would not simply reinstate the lapsed period of voluntary departure.
Since we granted Respondent’s petition for rehearing in this case, and because what precedent exists in this circuit neither addresses nor resolves the specific issue raised by Respondent in that petition, I would address and resolve on its merits the question of this court’s jurisdiction to reinstate a lapsed period of voluntary departure.

. See, e.g., Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166 (9th Cir.2003). See also 8 U.S.C. § 1229c(f) (providing that no court shall have jurisdiction to “order a stay of an alien’s removal pending consideration of any claim with respect to voluntary departure” and, at least implicitly, suggesting that no court shall have jurisdiction to reinstate a lapsed period of voluntary departure); 8 C.F.R. §§ 240.26(f) and (h) (discussing the authority to grant extensions of time within which to voluntarily depart and the authority to reinstate a lapsed period of voluntary departure).